Citation Nr: 0535044	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-25 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The appellant had active duty for training from April 1979 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant seeks entitlement to service connected benefits 
for bilateral hearing loss.  He contends that fluid and 
compressed air injected into his ears during the April 1979 
induction examination caused his hearing loss.  He explains 
that he had severe pain in his left ear after the examination 
which subsided in about two weeks.  He further reports that 
he was found to have 80% hearing loss in his left ear five 
months later during the November 1979 entrance examination 
and was, consequently, denied entrance into active service.  
He also reports that the April 1979 examination report showed 
normal hearing.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  The term active military service 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 C.F.R. § 3.6 
(2005).
   
The record reflects that the appellant served on active duty 
for training from April 1979 to November 1979, but no active 
duty was performed.  In addition, a private audiological 
report dated in September 2003 suggests that the appellant 
may currently have hearing loss because hearing aid options 
were discussed with the appellant.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data).  The 
appellant's service medical records are not of record.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159 (2005).  
In a claim for disability compensation, VA must make efforts 
to obtain the claimant's service medical records, if relevant 
to the claim.  38 C.F.R. § 3.159 (c)(3) (2005).  

It is clear that the appellant's service medical records are 
relevant to his claim.  The Board notes that the RO requested 
the service medical records in September 2003; however, the 
response was that no medical records were on file.  The RO 
also sent a letter to the appellant in January 2004 notifying 
him that they attempted to obtain his service medical records 
from the United States Marine Corps but had not received "a 
meaningful reply."  Consequently, the RO assumed that the 
records were lost, misplaced, or otherwise unavailable for 
review.  The January 2004 letter also advised the appellant 
to provide any evidence to support his claim for bilateral 
hearing loss and specifically cited copies of his service 
medical records as the best type of evidence.  The October 
2005 hearing transcript notes that the appellant reported 
that he had no pertinent records.  In order to fulfill VA's 
duty to assist and give due consideration to the appellant's 
claim, the Board finds that further efforts should be made in 
order to locate the appellant's service medical records and 
associate them with the claims file.  Thus, a remand for 
additional development of the record is required.           

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take all necessary 
steps to obtain the appellant's 
outstanding service medical records and 
associate them with the claims file.  If 
after making reasonable efforts the RO 
cannot locate any records, the RO must 
specifically document what attempts were 
made to locate the records.  For any 
unavailable U.S. Government records, the 
RO must indicate in writing that further 
attempts to locate or obtain such records 
would be futile.  The RO must then: (a) 
notify the appellant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The appellant must be 
given an opportunity to respond.  If the 
appellant identifies any additional 
pertinent records or if the RO becomes 
aware of the existence of any additional 
pertinent records not already associated 
with the claims file, those records are 
to be obtained.

2.  After all additional development that 
the RO deems necessary has been 
completed, the appellant's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
appellant and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


